16/077,711
First Named Inventor
Kitamura
Title
CONGESTION DEGREE ESTIMATION METHOD, NUMBER-OF-PEOPLE ESTIMATION METHOD, CONGESTION DEGREE ESTIMATION PROGRAM, NUMBER-OF-PEOPLE ESTIMATION PROGRAM AND NUMBER-OF-PEOPLE ESTIMATION SYSTEM
File Location
16077711 Kitamura


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for priority to PCT/JP2016/079750 10/06/2016 under 35 U.S.C. § 371 is acknowledged.
Applicant’s claim for priority to foreign application JAPAN 2016-027947 02/17/2016 under 35 U.S.C. § 119(a) is acknowledged. A certified copy of this application has been received by the United States Patent and Trademark Office as of the date of this Office Action was prepared.
Information Disclosure Statement
Information Disclosure Statements filed on 8/13/2018 and 10/08/2020 are acknowledged and their contents have been considered.
Response to Amendment
This Office Action is in response to Applicant’s Amendment and Remarks dated 5/10/2021.
Response to Arguments
Applicant’s arguments have been considered and Examiner responds as follows (Applicant's arguments appear indented and in italics): 
Arguments regarding 35 U.S.C. § 101 

Applicant has amended independent claim to include the limitation "a notifying step of notifying a user of congestion information based on the congestion degree." Based on this limitation, Applicant submits that independent claim 1 recites a practical application of the abstract idea (although Applicant does not agree that claim 1 recites an abstract idea) in Step 2A, prong 2 in the 2019 Revised Patent Subject Matter Eligibility Guidance. Similar amendments have been made to independent claims 9, 13, 19, and 20. 

The 35 U.S.C. § 101 rejections have been modified below to address this new limitation.  In summary, notifying a user of congestion information is an insignificant extra-solution activity.  The recitation is essentially just communicating the computed result of a mathematical problem.
Arguments regarding 35 U.S.C. § 103 
The 35 U.S.C. § 103 rejections have been modified below to address the amendments.
Takaoka does not disclose or suggest a congestion degree estimation method including all the limitations as recited in independent claim 1. Specifically, the reference does not teach, among other things, "wherein the first sensor information is acceleration information outputted from an acceleration sensor," and "wherein the index value is a standard deviation of acceleration based on the acceleration information acquired at a predetermined period immediately before calculating the congestion degree," as recited in independent claim 1. 
This subject has been substantially incorporated from now canceled Claim 2.  The Examiner disagrees with the argument.  An acceleration sensor that outputs acceleration is explicitly described by Takaoka.  The index value was described in the previous action.  The new “based on” clause is addressed in the revised rejection.
In rejecting claim 2 that is now incorporated into claim 1, the Office Action referred to paragraph [0118] of Takaoka to reject claim 2. Takaoka's paragraph [0118] describes, "[t]he congestion determination unit 107 may also store an oscillation at a normal time as two dimensional distribution of amplitude and pitch (for example, mean value and variance), and to stochastically determine the congestion degree depending on how much [] the current oscillation is deviated from distribution at a normal time." 
The present application may not make a comparison of “congestion time” to a “normal time,” as is done in Takaoka, but the present claims read on at least part of the Takaoka teaching and obvious elements.  In other words, the claimed method overlaps with the Takaoka teaching even if they are not identical methods in their entirety.
Specifically, the probability of congestion is determined depending on how many times of standard deviation the difference between the value of the judgment data and the mean value of data during the normal time is.1 
As discussed above, in Takaoka, an index value is how many times of standard deviation the difference between the value of data acquired at the time of determining the congestion degree and the mean value of the large number of data acquired at the normal time is. In contrast, in claim 1, an index value is a standard deviation of a large number of data acquired immediately before estimating the congestion degree. Thus, Takaoka does not teach "directly calculating the congestion degree from the index value" that is "a standard deviation of acceleration based on the acceleration information acquired at a predetermined period immediately before calculating the congestion degree," as claimed. 
Takaoka directly calculates a congestion degree from data that includes acceleration information by statistical comparison to a threshold.  As argued in footnote 1 of the Remarks, the index is a merely label related to the magnitude of the calculated difference.  As claimed, the index is a representation of a standard deviation (a statistical comparison similar to the analysis in Takaoka) based upon acceleration data.  The claim and the reference are both determining a representation of congestion from the statistical analysis of acceleration data (see, e.g., the rejection of Claim 2).  A congestion degree is indicated in both cases by the statistical analysis of at least the acceleration data.  The Examiner is not persuaded that there is a substantive difference between the claim and the reference.
Pending Claims
Claims 1, 3-6, 9-13 and 15-20 are pending for examination (the "Pending Claim(s)").  Claims 1, 9, 13 and 19-20 are independent.  
Claims 1, 3, 5, 9, 13 and 15-20 are currently amended.  
Claim 6 was previously presented.  Claims 4 and 10-12 are original.  Claims 2, 7-8 and 14 have been canceled.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The various description of labeled functions followed by “means” in Claim 20 are interpreted as invoking 35 U.S.C. § 112(f) and read as limited by the disclosure found in the Specification.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Rejection
Claim(s) 1, 3-6, 9-13 and 15-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claim(s) than the abstract idea itself. These Ineligible Claim(s) are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347, 110 USPQ2d 1976 (2014) [hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012) [hereinafter “Mayo”]. The Ineligible Claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.
Summary of Analysis (See Detailed Analysis of the Claims, below)
This summary is provided for the convenience of the reader and to provide a quick overview of the analysis. Please see the Detailed Analysis of the Claims, set forth below. In the case of inconsistency between the following summary and the Detailed Analysis of the Claims, the latter should be relied upon to explain the rejection.
Step 1 (Statutory Subject Matter)
Claim(s) 1, 3-6, 9-13 and 15-20 recite statutory subject matter, subject to further review under the Alice/Mayo judicial exception test.
Step 2A, Prong 1 (Abstract Idea)
Claim(s) 1, 3-6, 9-13 and 15-20 recite an abstract idea in the enumerated categories.
Step 2A, Prong 2 (Practical Application)
Claim(s) 1, 3-6, 9-13 and 15-20 do not recite a practical application of the abstract idea identified in Prong 1.
Step 2B (Significantly More)
Claim(s) 1, 3-6, 9-13 and 15-20 do not recite significantly more than the abstract idea identified in Step 2A, Prong 1 or reciting a practical application in Step 2A, Prong 2.
Detailed Analysis of the Claims.
The claims are reproduced immediately below to explain the detailed analysis the Examiner undertook to determine the eligibility of the claim(s) under 35 U.S.C. §101. The eligibility analysis is detailed in MPEP §2106 and the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register vol. 84, No. 4. pp. 50-57 on January 7, 2019 (the “2019 Guidance”).  
The 35 U.S.C. § 101 analysis involves several steps and sub-steps. Step 1 is detailed in MPEP §2106.03. Step 2A, Prongs 1 and 2 are detailed in the 2019 Guidance, which is incorporated into the most recent revision of MPEP §2106.04. Step 2B is detailed in MPEP §2106.05. Steps 2A and 2B represent steps 1 and 2 of the Alice/Mayo Test.
Eligibility Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under Step 1 of the Guidance analysis, the Claim(s) belong to the statutory class(es) of a process (method Claim(s) 1, 3-6 and 9-12), a machine (system/apparatus Claim(s) 20) and an article of manufacture (CRM claims 13 and 15-19). This first step confirms that the invention identifies as one or more statutory classes, before determining in the following steps whether a judicial exception applies.
Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception (2019 Guidance)
The determination of whether the claim is directed to a Judicial Exception is conducted as follows: Step 2A is divided into prong 1 and prong 2 analysis according to the procedure as set forth in the 2019 Guidance (superseding MPEP §2106.04). If the claim(s) are found ineligible at either of the prongs under Step 2A, the claims are further considered at Step 2B, as detailed in MPEP §2106.05.
The following claim markup is offered to detail the Examiner’s analysis of the claims as a whole, by applying the procedure detailed in the 2019 Guidance and the MPEP.
Those portions of the claim appearing in bold font have been identified for analysis as an abstract idea under Step 2A, Prong 1 of the 2019 Guidance. These bold font phrases are followed by one or more footnotes to either explain which of the categories of abstract idea enumerated by the 2019 Guidance that was applied or to state that the phrase does not fit one of the enumerated categories. If no abstract idea 
If Step 2A, prong 2, is reached, those portions of the claim appearing in regular and underlined font were first considered for whether the abstract idea has been incorporated into a practical application. The recitation identified by regular and underlined font are followed by a footnotes explaining the Examiner’s analysis under Step 2A, prong 2, of the 2019 Guidance. If a practical application was identified at Step 2A, prong 2, the analysis finds the claim(s) eligible and the analysis concludes. 
Eligibility Step 2B: Whether a Claim Amounts to Significantly More
If no practical application was identified at Step 2A, prong 2, then the claims are further considered at Step 2B to determine whether the recitation indicated by regular and underlined font represent significantly more than the abstract idea and thus constitute an inventive concept (either individually or as an ordered combination) under Step 2B of the Alice/Mayo test.  These identified phrases will be followed by an additional footnote applying the MPEP, Step 2B analysis to the identified recitation by regular and underlined font.
Those portions of the claim in regular font represent preamble material previously address or are otherwise insignificant to the interpretation of the claim. 
In the following analysis, each claim has been reviewed as an ordered combination by detailed analysis of each limitation of the claim to identify recitation of abstract ideas and the further limitations that might provide significantly more than the 
Claim Markup:
1.  A congestion degree estimation method comprising [Apply It1]: an index value acquiring step of acquiring, based on first sensor information [Extra-solution Activity2], an index value for estimating a congestion degree; and a congestion degree calculating step of directly calculating the congestion degree from the index value acquired in the index value acquiring step [Mathematical Concept3] and a notifying step of notifying a user of congestion information based on the congestion degree  [Extra-solution Activity2]  [Post-Solution Activity4], wherein the first sensor information is acceleration information outputted from an acceleration sensor [Extra-2]  [Pre-Solution Activity5] [WURC-Official Notice6]  [Berkheimer Support7], and wherein the index value is a standard deviation of acceleration based on the acceleration information  [Mathematical Concept3] acquired at a predetermined period immediately before calculating the congestion degree [Extra-solution Activity2]  [Pre-Solution Activity5].
2. [Canceled] 
3.  The congestion degree estimation method according to claim1, wherein the index value acquiring step includes a normalization step of determining a standard deviation as the index value, by performing a predetermined normalization process on the standard deviation of acceleration obtained based on the acceleration information [Mathematical Concept3]. 
4.  The congestion degree estimation method according to claim 3, further comprising a normalization preparation step of acquiring a standard deviation of acceleration based on the acceleration information over a predetermined period of time before execution of the index value acquiring step, wherein in the normalization step, the normalization process is performed in such a way that a maximum value of the standard deviation acquired in the normalization preparation step is a maximum value that can be taken as the index value [Mathematical Concept3]. 
5.  The congestion degree estimation method according to claim 1, wherein, in the congestion degree calculating step [Apply It1], the congestion degree is calculated in such a way that smaller the standard deviation as the index value, larger the congestion degree [Mathematical Concept3]. 
6.  The congestion degree estimation method according to  claim 1, further comprising a motion determining step[Apply It1] of determining , based on second sensor information [Extra-solution Activity2], whether a user of a portable terminal device is walking or not, wherein acquisition of the index value in the index value acquiring step and calculation of the congestion degree in the congestion degree calculating step are performed only when the user is determined to be walking in the motion determining step [Mental Processes8]. 
7. [Canceled]. 
8. [Canceled]. 
9.  A number-of-people estimation method comprising [Apply It1]: a congestion degree estimating step of estimating a congestion degree [Mathematical Concept3] based on sensor information of a portable terminal device [Extra-solution Activity2] [Pre-Solution Activity9]; an average congestion degree calculating step of calculating an average congestion degree for each reference range set in advance, based on the congestion degree estimated in the congestion degree estimating step for a plurality of portable terminal devices; and an estimated number-of-people calculating step of calculating an estimated number of people for each reference range by multiplying the average congestion degree calculated in the average congestion degree calculating step by a maximum number of accommodated people determined in advance for each reference range [Mathematical Concept3]; and a notifying step of notifying a user of congestion information based on the estimated number of people  [Extra-solution Activity2]  [Post-Solution Activity4]. 
10.  The number-of-people estimation method according to claim 9, further comprising an estimated number-of-people correcting step of correcting the estimated number of people calculated in the estimated number-of-people calculating step, by using a correction filter storing a coefficient group associated with one reference range and reference ranges surrounding the one reference range [Mathematical Concept3]. 
11.  The number-of-people estimation method according to claim 10, wherein, with respect to the correction filter, a value of a coefficient associated with a reference range at a center is greater than values of coefficients associated with reference ranges surrounding the reference range at the center [Mathematical Concept3]. 
12.  The number-of-people estimation method according to claim 11, wherein, provided that a reference range where there is data about the congestion degree is defined as a calculation target reference range, a certain reference range that is the calculation target reference range is defined as a correction target reference range, a coefficient stored in the correction filter is defined as a filter coefficient, and a value that is obtained by multiplying an estimated number of people before correction for a certain reference range by a filter coefficient that is associated with the certain reference range is defined as a first multiplied value, an estimated number of people after correction for the correction target reference range is calculated in the estimated number-of-people correcting step by a following equation: NP2 = Sum1/Sum2, where NP2 represents the estimated number of people after correction for the correction target reference range, Sum1 represents a sum of first multiplied values of the correction target reference range and calculation target reference ranges surrounding the correction target reference range, and Sum2 represents a sum of respective filter coefficients associated to the correction target reference range and the calculation target reference ranges surrounding the correction target reference range [Mathematical Concept3]. 
13.  A non-transitory tangible computer-readable recording medium having recorded therein a congestion degree estimation program for causing a CPU of a computer to execute, by using a memory [Apply It1]: an index value acquiring step of acquiring [Mathematical Concept3], based on first sensor information [Extra-solution 2]  [Pre-Solution Activity5], an index value for estimating a congestion degree, and a congestion degree calculating step of directly calculating the congestion degree from the index value acquired in the index value acquiring step [Mathematical Concept3]
Please see the analysis of Claim 1, above, regarding  and a notifying step of notifying a user of congestion information based on the congestion degree, wherein the first sensor information is acceleration information outputted from an acceleration sensor, and wherein the index value is a standard deviation of acceleration based on the acceleration information acquired at a predetermined period immediately before calculating the congestion degree. 
14. [Canceled]. 
15.  The non-transitory tangible computer-readable recording medium according to claim 13, wherein the index value acquiring step includes a normalization step of determining a standard deviation as the index value, by performing a predetermined normalization process on the standard deviation of acceleration obtained based on the acceleration information [Mathematical Concept3]. 
16.  The non-transitory tangible computer-readable recording medium according to claim 15, wherein the congestion degree estimation program further comprises a normalization preparation step of acquiring a standard deviation of acceleration based on the acceleration information over a predetermined period of time before execution of the index value acquiring step, and in the normalization step, the normalization process is performed in such a way that a maximum value of the standard deviation acquired in the normalization preparation step is a maximum value that can be taken as the index value [Mathematical Concept3]. 
17.  The non-transitory tangible computer-readable recording medium according to  claim 13, wherein, in the congestion degree calculating step [Apply It1], the congestion degree is calculated in such a way that smaller the standard deviation as the index value, larger the congestion degree [Mathematical Concept3]. 
18.  The non-transitory tangible computer-readable recording medium according to  claim 13, wherein the congestion degree estimation program further comprises a motion determining step of determining [Apply It1], based on second sensor information , whether a user of a portable terminal device [Extra-solution Activity2]  [Pre-Solution Activity5] is walking or not, and acquisition of the index value in the index value acquiring step and calculation of the congestion degree in the congestion degree calculating step are performed only when the user is determined to be walking in the motion determining step [Mathematical Concept3] [Mental Processes8]. 
19.  A non-transitory tangible computer-readable recording medium having recorded therein a number-of-people estimation program executed by a server in a number-of-people estimation system where the server and a plurality of portable terminal devices are connected by a network, the program being for causing a CPU of a computer to execute, by using a memory [Apply It1] [Generic Computer10]: a data receiving step of receiving data about a congestion degree transmitted from each portable terminal device [Extra-solution Activity2]; an average congestion degree calculating step of calculating an average congestion degree for each reference range set in advance, based on data about the congestion degree received in the data receiving step; an estimated number-of-people calculating step of calculating an estimated number of people for each reference range by multiplying the average congestion degree calculated in the average congestion degree calculating step by a maximum number of accommodated people determined in advance for each reference range [Mathematical Concept3]; and a notifying step of notifying a user of congestion information based on the estimated number of people  [Extra-solution Activity2]  [Post-Solution Activity4] . 
20.  A number-of-people estimation system where a server and a plurality of portable terminal devices are connected by a network , wherein each portable terminal device includes an index value acquiring means configured to acquire [Apply It1], based on first sensor information, an index value for estimating a congestion degree [Extra-solution Activity2] [Extra-Solution Activity11], a congestion degree calculating means configured to directly calculate the congestion degree from the index value acquired by the index value acquiring means, and a data transmitting means configured to transmit, to the server, data about the congestion degree calculated by the congestion degree calculating means [Mathematical Concept3], and the server includes a data receiving means configured to receive the data about the congestion degree transmitted by the data transmitting means of each portable terminal device [Generic Computer10], an average congestion degree calculating means configured to calculate an average congestion degree for each reference range set in advance, based on the data about the congestion degree received by the data receiving means, and an estimated number-of-people calculating means configured to calculate an estimated number of people for each reference range by multiplying the average congestion degree calculated by the average congestion degree calculating means by a maximum number of accommodated people determined in advance for each reference range [Mathematical Concept3], wherein the server notifies user of congestion information based on the estimated number of people  [Extra-solution Activity2]  [Post-Solution Activity4].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
CLAIM(S) 1, 3-6 AND 13 AND 15-18 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER TAKAOKA (U.S. PUB. NO. 2014/0012539).
INDEPENDENT CLAIM 1.
Regarding Claim 1, Takaoka teaches A congestion degree estimation method comprising: an [...] value acquiring step of acquiring, based on first sensor information, an [...] value for estimating a congestion degree; and a congestion degree calculating step of directly calculating the congestion degree from the [...] value acquired in the [...] value acquiring step ("For example, the congestion determination unit 107 determined a congestion degree by determining whether or not the apparatus is in the congested state by using a threshold value. However, the present technology is not limited to the example disclosed. For example, pitch and amplitude at a normal time may be compared with pitch and amplitude at the current time, and the congestion degree may be determined in stages depending on a value of the difference or with a continuous value", paragraph [0118], lines 1 to 9). In context, the value is the equivalent of an index.
Takaoka does not refer to its value as an index value. However, in view of the Specification ([e.g., paragraph [0010]), it would have been obvious to one of ordinary skill in the art that the value computed by the congestion determination unit in Takaoka for comparison to a threshold value is comparable to the index value of the present invention with the benefit of understanding the value of Takaoka as “an indicator, sign, or measure of something” (Oxford Dictionaries).
Takaoka teaches and a notifying step of notifying a user of congestion information based on the congestion degree (e.g., "The user in the congestion state is likely to be more interested in the push notification compared to during normal walking. For this reason, when the state is determined to be congested, the frequency of the push notification may be set higher than at normal time", paragraph [0073], lines 23 to 27), wherein the first sensor information is acceleration information outputted from an acceleration sensor (e.g., "The triaxial acceleration sensor 231 is a sensor that detects acceleration as a voltage value. The triaxial acceleration sensor 231 may detect each of the acceleration ax in the X axis direction, the acceleration az in .
Takaoka teaches and wherein the index value is a standard deviation of acceleration based on the acceleration information (e.g., "The congestion determination unit 107 may also store an oscillation at a normal time as two-dimensional distribution of amplitude and pitch (for example, mean value and variance), and to stochastically determine the congestion degree depending on how much a the current oscillation is deviated from distribution at a normal time", paragraph [0118], lines 9 to 14). The variance is well-known to represent the square of the standard deviation. The oscillation is measured by an oscillation detector 101 (e.g., Fig. 4), which may be based on an acceleration sensor (e.g., paragraph [0068]).  Regarding acquired at a predetermined period immediately before calculating the congestion degree, the term “a predetermined period immediately before” is not interpreted as indefinite, but rather a broadly-defined period without any limitation in the claim that would delimit that period.  Thus, under a broadest reasonable interpretation, the “predetermined period immediately before” reads upon data obtained in a sampling period that defines the set of data on which the statistics are computed.  Fig. 3 shows time series data “at congested time”.  While not explicitly defined as a predefined period, the portion of data shown in Fig. 3 is an example of a predefined period.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a data set comprised of a time series of data necessary has a predefined period, with the benefit of being able to compute a statistical result based on a defined set of input data.  This data is immediately consumed by a Congestion Determination Unit (e.g., 
DEPENDENT CLAIMS 2 AND 14. [Canceled]
DEPENDENT CLAIMS 3 AND 15.
Regarding Claims 3 and 15, Takaoka teaches wherein the index value acquiring step includes a normalization step of determining a standard deviation as the index value, by performing a predetermined normalization process on the standard deviation of acceleration obtained based on the acceleration information ("The triaxial acceleration sensor 231 is a sensor that detects acceleration as a voltage value. The triaxial acceleration sensor 231 may detect each of the acceleration ax in the X axis direction, the acceleration az in the Y axis direction, and the acceleration Az the Z axis direction. The triaxial acceleration sensor 231 can supply the detected acceleration data to the advancing direction calculation unit 139 and the walking velocity calculation unit 140", paragraph [0080], lines 1 to 8). While not explicitly using the term “normalization”, the voltage value represents a normalization of the raw acceleration data into consistently scaled data across the three axes. Since the variance is computed from this normalized acceleration data (see the rejection of Claim 3), it reflects the normalization.
With further regard to normalization process on the standard deviation, the process of normalizing data so that “apples can be compared to apples” is well-known 
DEPENDENT CLAIMS 4 AND 16.
Regarding Claims 4 and 16 regarding further comprising a normalization preparation step of acquiring a standard deviation of acceleration based on the acceleration information over a predetermined period of time before execution of the index value acquiring step, wherein in the normalization step, the normalization process is performed in such a way that a maximum value of the standard deviation acquired in the normalization preparation step is a maximum value that can be taken as the index value, paragraph [0118] teaches that the congestion determination unit indicates a comparison between the value computed at “a normal time” and a “current time” indicating an accumulation of acceleration data over predetermined time. Since the computation of the variance (squared standard deviation) is a precursor the comparison of values, it occurs before the index acquiring step. While Takaoka does not explicitly teach that the maximum value of the standard deviation is the maximum value of the index, it would have been obvious to one of ordinary skill in the art to set the maximum value of the index to the value of the standard deviation, as no translation step would be necessary.
DEPENDENT CLAIMS 5 AND 17.
Regarding Claims 5 and 17, Takaoka does not explicitly teach wherein, in the congestion degree calculating step, the congestion degree is calculated in such a way that smaller the standard deviation as the index value, larger the congestion degree. However, the claim limitation is one of a limited number of options that would be obvious to try/apply with a high likelihood of success. For instance, the computation of the congestion degree could express the quantity as inversely proportional or directly proportional, with the interpretation appropriately and obviously modified.
DEPENDENT CLAIMS 6 AND 18.
Regarding Claims 6 and 18 and further comprising a motion determining step of determining, based on second sensor information, whether a user of a portable terminal device is walking or not, wherein acquisition of the index value in the index value acquiring step and calculation of the congestion degree in the congestion degree calculating step are performed only when the user is determined to be walking in the motion determining step, Takaoka teaches, e.g.,  "According to an embodiment of the present disclosure, there is provided an information processing apparatus including an acquisition unit configured to acquire a pitch of walking from oscillation detection data, and a congestion determination unit configured to determine a congestion degree based on a difference between the pitch acquired by the acquisition unit and a pitch during normal walking which is calculated based on the oscillation detection data of a past", paragraph [0005]). Multiple sensors are available for this detection (e.g., paragraph [0063]).
DEPENDENT CLAIM 7 [Canceled].
DEPENDENT CLAIM 8 [Canceled].
INDEPENDENT CLAIM 13.
Regarding Claim 13, Takaoka teaches A non-transitory tangible computer-readable recording medium having recorded therein a congestion degree estimation program for causing a CPU of a computer to execute, by using a memory (e.g., paragraphs [0101]-[0107], [0118]).
Please see the rejection of Claim 1 regarding the remainder of this claim. 
Potentially Allowable Subject Matter
Claims 9-12, 19 and 20 are potentially allowable over prior art if amended or persuasively argued to overcome the 35 U.S.C. § 101 rejections.
The following is the Examiner's statement of reasons for distinguishing over prior art:
Claims 9-12.
Independent Claim 9 is potentially allowed because the closest prior art, Takaoka (U.S. Pub. No. 2014/0012539), fails to anticipate or render obvious:
an estimated number-of-people calculating step of calculating an estimated number of people for each reference range by multiplying the average congestion degree calculated in the average congestion degree calculating step by a maximum number of accommodated people determined in advance for each reference range, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Claims 19.
Independent Claim 19 is potentially allowed because the closest prior art, Takaoka (U.S. Pub. No. 2014/0012539), fails to anticipate or render obvious:
an average congestion degree calculating step of calculating an average congestion degree for each reference range set in advance, based on data about the congestion degree received in the data receiving step; and an estimated number-of-people calculating step of calculating an estimated number of people for each reference range by multiplying the average congestion degree calculated in the average congestion degree calculating step by a maximum number of accommodated people determined in advance for each reference range, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claims 20.
Independent Claim 20 is potentially allowed because the closest prior art, Takaoka (U.S. Pub. No. 2014/0012539), fails to anticipate or render obvious:
an average congestion degree calculating means configured to calculate an average congestion degree for each reference range set in advance, based on the data about the congestion degree received by the data receiving means, and an estimated number-of-people calculating means configured to calculate an estimated number of people for each reference range by multiplying the average congestion degree calculated by the average congestion degree calculating means by a maximum number of accommodated people determined in advance for each reference range, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claim 1, 3-6, 9-13 and 15-20 are pending for examination in this Office Action and all have been rejected for the reasons set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See also, MPEP 2106.05(f).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 30. [ID:(S2AP2)1110]
        2 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element adds insignificant extra-solution activity to the judicial exception. See also, MPEP 2106.05(g).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 31. [ID:(S2AP2)1120]
        3 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations.   MPEP 2106.04(a)(2)(I)  The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981); and a mathematical formula for hedging, Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010).  [ID:(S2AP1)1010]
        4 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Post-Solution Reporting.  MPEP 2106.05(g)(3).  The term extra-solution activity can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.“  [T]he prohibition against patenting abstract ideas cannot be circumvented by . . . adding insignificant postsolution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010). [ID:(S2B)1630]
        5 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Pre-Solution Data Gathering.  MPEP 2106.05(g); MPEP 2106.05(g)(3).  "The term extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.   An example of pre-solution activity is a step of gathering data for use in a claimed process...Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)... Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016 (presenting offers and gathering statistics amounted to mere data gathering)."  [ID:(S2B)1620]
        6 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Additional Elements—Well-Understood, Routine, Conventional Activity In Particular Fields.  MPEP 2106.05(d).  The Examiner takes Official Notice that this recitation represents well-understood, routine and conventional activity in the relevant art. [ID:(S2B)1660]
        7 The following is offered as evidentiary support of well-understood, routine or conventional activity:  Takaoka (US20140012539), paragraph [0063]. 
        8 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  MPEP 2106.04(a)(2)(III)  The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same)...Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. [ID:(S2AP1)1030]
        
        10 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Generic Computer.  Alice Corp.  “We conclude that the method claims, which merely require generic computer implementation, fail to transform that abstract idea into a patent eligible invention,” Alice Corp., slip op. 13-298, at 10. [ID:(S2B)1590]
        11 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Extra-Solution Activity.  MPEP 2106.05(g).  The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.    [ID:(S2B)1610]